Case 1:17-cr-00183-TWP-TAB Document 77-1 Filed 01/08/20 Page 1 of 2 PageID #: 352




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
           Plaintiff,                                   )
                                                        )
      v.                                                ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                        )
  BUSTER HERNANDEZ,                                     )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil,        )
  Greg Martain, Purge of Maine,                         )
  uygt9@hushmail.com, jare9302@hushmail.com,            )
  Dtvx1@hushmail.com, Leaked_hacks1,                    )
  Closed Door, Closed Color, Clutter Removed,           )
  Color Rain, Plot Draw, and Invil Cable)               )
                                                        )
           Defendant.                                   )

                                                ORDER

           THIS MATTER comes before the Court on the Unopposed Motion by the United States to

  Correct a Scrivener’s Error in the Superseding Indictment. This Court, having reviewed the

  motion and being duly informed in the matter, finds the Motion well taken and now GRANTS that

  motion.

           Therefore, IT IS SO ORDERED:

           1. The United States may correct the Superseding Indictment as follows: beginning with

               paragraph 63, “Count 11” will become Count 12, and every subsequent Count will

               increase by 1. The headings will also be edited to correspond to the correct count

               numbering. The forfeiture allegations will be corrected to reflect a total of 41 counts

               in the Superseding Indictment.




                                                    1
Case 1:17-cr-00183-TWP-TAB Document 77-1 Filed 01/08/20 Page 2 of 2 PageID #: 353




       2. No other changes will be made to the Superseding Indictment without prior order of

          the Court.

       3. The United States will present a corrected copy to the Magistrate Judge and Defense

          Counsel prior to the April 17, 2019 Initial Appearance on the Superseding Indictment.

       4. The United States will file a corrected copy of the Superseding Indictment prior to the

          August 19, 2019 Jury Trial, and pursuant to the Court’s order to file a redacted

          indictment for the Jury.

       SO ORDERED at Indianapolis, Indiana, this ______ day of January, 2020.

                                                      __________________________
                                                      Tanya Walton Pratt
                                                      United States District Court
                                                      Southern District of Indiana

       Distribution to all registered counsel via electronic notification.




                                                 2
